Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/16/21.
Examiner notes that the claims present several 112 issues which complicate the species set forth.  
Species I and II set forth differing structural species within the narrow genus of snap fasteners.  Species I appears to comprise the “end wall” and “rib” while species II apparently does not.  However, applicant has provisionally elected claims directed toward species II which also set forth the “end wall” and “rib” (see claims 5 and 19).
MPEP 808.02 sets forth the criteria for establishing a burden which includes “employing different search queries”.  Because the species have structures that differ with, at least, the “end wall” and “rib”, the examiner would have to employ a different text search strategy to perform a complete search for the disclosed structures.  The CPC symbols do not present sufficient granularity such that the Examiner could easily focus a search for these structures and therefore would have to employ a separate text searching strategy which would constitute a burden.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 19 sets forth “an end wall”, but this end wall appears to be inconsistent with the end wall of withdrawn claim 7 and the specification.  Examiner believes applicant intends to claim flange 318.
Claims 6 and 19 set forth, respectively, a “base further includes a gripping leg disposed in the cavity” and “a base including…a gripping leg”, but the disclosed gripping legs appear to be components of the insert rather than the base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonucci, U.S. Patent 6,088,878.
[Claim 1].
Regarding Claim 2, see figs. 3-4 which teach the claimed limitation.
Regarding Claims 3-4, see snap wing 52 with outwardly extending shoulder 53.
Regarding Claim 6, insofar as the claim is understood, Antonucci teaches gripping legs with teeth on the insert and also teaches a second plurality of teeth on the base, see figs. 3-4.
Regarding Claims 11-12, see figs. 3-6 which show the limitations as claimed
Regarding Claim 13, Examiner notes that each individual tooth (or rib) can be considered to have a leaf spring which biases it outwardly
Regarding Claim 14, the insert of Antonucci is clearly removable from the base as demonstrated throughout the figures.
Regarding Claims 19-20, insofar as the claim can be understood, Antonucci appears to teach the base having an end wall (see below) and a rib (see below).  The remaining limitations are taught by the prior art as set forth in the rejections above.  



    PNG
    media_image1.png
    516
    644
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonucci as applied to claims 1-4, 6, 11-14 and 19-20 above, and further in view of Burton, U.,S. Patent 10,315,558.
All the aspects of the instant invention are disclosed above but for a gasket engaged with the flange.
Burton clearly teaches a similar fastener with a gasket engaged with a flange (see figs. 4B, 5B, element 151).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen to provide the Antonucci device with a gasket as taught by Burton because gaskets would improve the sealing and provide ingress protection against fluids, dirt or detritus, [Claims 5, 16].
Regarding Claim 17, see annular slot below.

    PNG
    media_image2.png
    494
    423
    media_image2.png
    Greyscale


Regarding Claim 18, see rejection of Claim 13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677